Order entered March 18, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00332-CV

                        IN RE MARK LYNN MILLIGAN, Relator

                Original Proceeding from the 363rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F11-27465-W

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE